Citation Nr: 1536632	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-25 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to August 1964.  The Veteran died in February 2000.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant requested a Travel Board hearing in her May 2010 VA Form 9 (Appeal to Board of Veterans' Appeals).  She was issued notice dated in January 2015 that she had been scheduled for a hearing on March 30, 2015.  However, a review of the record indicates that the appellant may have not received notice of the scheduled hearing.   Specifically, there are several pieces of returned mail of record, including the January 2015 hearing notice letter, and a subsequent reminder letter issued in March 2015.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the appellant has not been afforded a hearing as she requested, it is appropriate to remand this matter to the RO for the requested hearing to provide her due process under law.


Accordingly, the case is REMANDED for the following action:

The RO should clarify the appellant's current address and schedule the appellant for a Travel Board hearing.  The RO should notify the appellant and her representative of the date and time of the hearing at her current address of record.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

